DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021, 06/08/2021 and 07/21/2021 are being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant submits that the rejection of claims 1-20 under 35 U.S.C. 101 as being directed to a judicial exception without significantly more is not proper. The examiner respectfully disagrees. 
In determining whether a claim recites eligible subject matter, Step 1 is to determine if the claim falls within one of the four categories of statutory subject matter, (MPEP 2106.03).
Claim 1 and its associated dependent claims recite a method which falls within the statutory category of a Process. Independent claims 11 and 16 and their associated dependent claims recite an apparatus and system which falls within one or both of the statutory categories of a machine or a product of manufacture. Therefore, the claims are patent eligible according to Step 1.
Step 2A, Prong One – According to the 2019 Revised Patent Subject Matter Eligibility Guidance, limitations in the claim which recite the abstract idea are identified and a determination is made as to if the limitations fall within at least one of the groupings of abstract ideas. In this case, the limitations which recite the abstract idea include- 
“determining, by a first computing device, a first plurality of time periods during which a video asset was displayed by a first video-asset-viewing device;
determining a second plurality of time periods during which the video asset was displayed by a second video-asset-viewing device;

determining, based on the one or more time periods, a video-viewing-activity metric for the video asset”, 

which fall within the Mental Process grouping of Abstract ideas. Determining a time period during which the video asset was displayed is an observation, determining based on the second video-asset-viewing device being associated with the first video-asset-viewing device by one or more of a common viewer or a common household and based on the first plurality of time periods, one or more time periods, of the second plurality of time periods during which the video asset was displayed by the second video-asset-viewing device, during which the video asset was displayed by the first video-asset-viewing device is an evaluation and determining a video-viewing-activity metric for the video asset is a judgement. All of these determinations can be performed in the human mind. Therefore, the limitations of the claim recite a judicial exception of an abstract idea in the grouping of Mental Processes. 
For similar reasons, independent claims 11 and 16 also recite the judicial exception of an abstract idea in the grouping of Mental Process. 

Step 2A, Prong Two – According to the 2019 Revised Patent Subject Matter Eligibility Guidance, a determination is made if the claim recites additional elements that integrate the exception into a practical application. Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the abstract idea with a particular machine, effecting a transformation into a different state or applying the abstract idea in a meaningful way 
“sending, to a second computing device, the determined vide-viewing activity metric”

Claim element of a “second computing device” is a generic computer component performing generic computer functions which the courts have found not to be sufficient to qualify as “significantly more” when recited in a claim, (MPEP 2106.05 I A).
The 2019 PEG additionally indicates that adding insignificant extra-solution activity to the abstract idea is not indicative of integration into a practical application. In this case, the step of sending the determined metric is similar to "consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754" as given as an example of Mere Data Gathering in 2106.05(g). Therefore, the additional elements do not integrate the abstract idea into a practical application.

For similar reasons, the additional elements of independent Claims 11 and 16 also do not integrate the abstract idea into a practical application.

Step 2B - According to the 2019 PEG, an evaluation is made to determine if the claim recites additional elements that amount to an inventive concept, or “significantly more”, than the recited judicial exception. The additional elements recited in Claim 1 include –
“sending, to a second computing device, the determined vide-viewing activity metric”

These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

In this case, simply sending an activity metric does not show an improvement in the technology. The claims do not show that the involvement of a computer assists in improving the technology and do not recite “the details regarding haw a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method’, as explained in MPEP 2106.05(a) II. The elements are recited at such a high level of generality and amount to generic computer components performing well-understood, routine, and conventional activities such as data retrieval and processing. Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claim 1 do not amount to “significantly more” than the recited judicial exception.
For similar reasons, independent Claims 11 and 16 also do not recite additional elements which amount to significantly more than the abstract idea.



For the above reasons, it is believed that the rejections should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a time period based on a first plurality of time periods and a second plurality of time periods during which a video asset was displayed by the second video-asset-viewing device, during which the video asset was displayed by the first video-asset-viewing device.

The limitations of determining, by a computing device, a first plurality of time periods during which a video asset was displayed by a first video-asset-viewing device; determining a second plurality of time periods during which the video asset was displayed by a second video-asset-viewing device; determining, based on the second video-asset-viewing device being associated with the first video-asset-viewing device by one or more of a common viewer or a common household and based on the first plurality of time periods, one or more time periods, of the second plurality of time periods during which the video asset was displayed by the second video-asset-viewing device, during which the video asset was displayed by the first video-asset-viewing device; and determining, based on the one or more 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because it generally links the use of the judicial exception to a particular field of use. The additional elements of a "computing device", a "first video-asset viewing device", a "second video-asset- viewing device”, and a “second computing device” merely confine the use of the abstract idea to a particular field of use and thus fails to add an inventive concept to the claims. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely general purpose computer elements, such as the "computing device", the "first video-asset viewing device", the "second video-asset- viewing device", and the “second computing device.” They are generally linking the use of the judicial exception to a particular field of use.

In this case, simply sending an activity metric does not show an improvement in the technology. The claims do not show that the involvement of a computer assists in improving the technology and do not recite “the details regarding haw a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method’, as explained in MPEP 2106.05(a) II. The elements are recited at such a high level of generality and amount to generic computer components performing well-understood, routine, and conventional activities such as data retrieval and processing. Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claim 1 do not amount to “significantly more” than the recited judicial exception.
For similar reasons, independent Claims 11 and 16 also do not recite additional elements which amount to significantly more than the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-3, 7, 9, and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,440,428 in view of Ramaswamy US Patent Publication No. 2007/0271300.

Regarding Claims 1, 11, and 16 of the instant invention, Claim 1 of U.S. Patent No. 10,440,428 recites a method comprising: determining, by a first computing device, a first plurality of time periods during which a video asset was displayed by a first video-asset-viewing device; determining a second plurality of time periods during which the video asset was displayed by a second video-asset-viewing device; determining, based on the second video-asset-viewing device being associated with the first video-asset-viewing device by one or more of a common viewer or a common household and based on the first plurality of time periods, one or more time periods, of the second plurality of time periods during which the video asset was displayed by the second video-asset-viewing device, during which the video asset was displayed by the first video-asset-viewing device; and determining, based on the one or more time periods, a video-viewing-activity metric for the video asset.
The method of claim 1 of U.S. Patent No. 10,440,428 differs from Claims 1, 11, and 16 of the instant invention in that it fails to disclose a method comprising sending to a second computing device, the determined video-viewing activity metric. In an analogous art, Ramaswamy discloses a method comprising sending to a second computing device, the determined video-viewing activity metric [0047].
Therefore it would have been obvious to modify the method of claim 1 of U.S. Patent No. 10,440,428 with Ramaswamy’s teachings by collecting consumption records (e.g., viewing records) or other consumption information from a group of statistically selected households [Ramaswamy 0003].


Regarding Claims 3, 13, and 18, the combination of U.S. Patent No. 10,440,428 and Ramaswamy discloses a method further comprising: based on adding the one or more time periods, determining a duplicate viewing count for the one or more of the common viewer or the common household [U.S. Patent No. 10,440,428 Claim 7].

Regarding Claims 7, 14, and 19, the combination of U.S. Patent No. 10,440,428 and Ramaswamy discloses a method further comprising: determining, based on the first plurality of time periods, the second plurality of time periods, and the one or more time periods, a third plurality of time periods during which the video asset was displayed for the one or more of the common viewer or the common household [U.S. Patent No. 10,440,428 Claims 1 and 2].

Regarding Claims 9, 15, 20, the combination of U.S. Patent No. 10,440,428 and Ramaswamy discloses a method further comprising: determining, based on the first plurality of time periods and the second plurality of time periods and for each time period of a plurality of continuous time periods, a quantity of video- asset-viewing devices displaying the video asset during the time period of the plurality of continuous time periods [U.S. Patent No. 10,440,428 Claim 1 and 5].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.R./               Examiner, Art Unit 2424                                                                                                                                                                                         
/James R Sheleheda/               Primary Examiner, Art Unit 2424